Citation Nr: 1713825	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-30 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 




INTRODUCTION

The Veteran served on active duty for training from June 1964 to December 1964 and on active duty from February 1968 to August 1969. 

This appeal came before the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a September 2014 decision, the Board denied service connection for hypertension.  The Veteran appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Partial Remand (Joint Motion), the parties moved to partially vacate the September 2014 decision.  The Court granted the Joint Motion and remanded the matter of entitlement to service connection for hypertension to the Board.  This case was remanded in December 2015 and August 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the VA examination dated in January 2016 and the December 2016 addendum opinion are inadequate and do not satisfy the directions of the Joint Motion or the Board remand directives.

The Veteran claims that he had hypertension manifestations during service and/or within close proximity to service, that his hypertension is also related to presumed inservice herbicides, and that his hypertension is etiologically related to his posttraumatic stress disorder (PTSD) with associated sleep impairment.  The VA examination did not adequately address the nature of the Veteran's service (as a combat demolition engineer and squad leader for which he was awarded an Army Commendation Medal for Heroism); did not adequately address the contentions regarding Agent Orange exposure in light of the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension (see 77 Fed. Reg. 47,924 -28 (Aug. 10, 2012)); and the secondary opinion did not evaluate the sleep impairment as instructed to do by the Board.  Accordingly, the Board finds that another VA medical addendum should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension had its clinical onset during service, was manifest in the initial post-service year, or is related to any in-service disease, event, or injury.  

The examiner should consider and discuss the nature of the Veteran's service as a combat demolition engineer and squad leader for which he was awarded an Army Commendation Medal for Heroism as that background pertains to the circumstances of that service and the development of hypertension.

The examiner should consider and discuss the Veteran's contentions that he had manifestations of hypertension during service and in close proximity to his discharge from service.  

The examiner should consider and discuss the medical literature including the NAS's Agent Orange: Update 2010.  

In addition, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension is proximately due to, or the result of, the service-connected PTSD and the associated sleep impairment.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension is permanently aggravated by the Veteran's service-connected PTSD and the associated sleep impairment.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




